Mr. Presiding Justice Fitch delivered the opinion of the court. Abstract of the Decision. 1. Insurance, § 131*-—property covered by insurance policy. ¡Where a fire policy described the property insured as being “on stock of merchandise consisting chiefly of ladies’ suits, skirts and 'jackets, manufactured and in the process of manufacture, and all the materials used in the manufacture of the same, their own or held by them in trust, or on commission,” held that the policy covered furs and skins not owned by the insured but held by him “on memorandum,” to be sold in the name of the owner, though the insured’s compensation for selling them was fixed at a certain proportion of the profits. 2. Insurance, § 218*—when printed condition in policy qualified by special provision. A general printed condition in a fire insurance policy which stated: “This policy, unless otherwise provided by agreement indorsed thereon or added thereto, shall be void * * * if the interest of the insured be other than unconditional and sole ownership,” held qualified by a special provision covering property held by the insured “in trust or on commission.” 3. Insurance, § 669*—when amount recovered on fire policy not sustained by the evidence. In an action on a fire insurance policy, a verdict for the plaintiff held to be against the weight of the evidence as to the amount of loss sustained, it appearing that the amount of loss as stated in plaintiff’s proof of loss and in the appraisers’ report was excessive and that the jury may have acted upon the erroneous assumption that the report of appraisers was conclusive.